*249The court decided that the plaintiff was entitled to recover, in an opinion

for curiam

as follows :
This action is brought by an officer of the United States Naval Reserve Force, now in active service, to recover increased rental and subsistence allowances claimed on account of the alleged dependency of his mother, under the provision of the Act of June 10, 1922 (42 Stat. 625), as amended by the Act of May 31,1924 (43 Stat. 250).
The facts are not in dispute. The findings show conclusively that during the period involved in the case the plaintiff’s mother has been dependent upon him for her chief *250support and he is therefore entitled to the full allowance for rental and subsistence provided by law for his grade. He has been paid the rental allowance which the law provides for a bachelor officer without dependents and is consequently entitled to receive in addition the difference between the amount due him as stated above and the sum paid him.
The claim is a continuing one as long as plaintiff remains in the active service. Judgment will accordingly be withheld pending the receipt of a report from the General Accounting Office of the amount due him in accordance with this opinion, when judgment will be entered.
In accordance with the above decision and upon a report from the General Accounting Office showing the amount due thereunder, the court on October 5, 1942, entered judgment for the plaintiff in the sum of $861.67.